DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. Claims 1, 7, 9 and 16 have been amended. Claims 16-20 remain withdrawn.
Applicant’s arguments, filed 05/16/2022, with respect to 112 rejection have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant’s arguments, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Curran et al. (US 2016/0060783 A1).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 05/16/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
Claims 2-4, 10, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2-4, 10, 11, 13 and 15 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if values associated with the term “about”, were different by 5% would meet the claimed ranges, or if the values were different by 20% would fall within the scope of the claimed ranges. “an applicant may also overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure. For example, in Enzo Biochem, the applicant submitted a declaration under 37 CFR 1.132  showing examples that met the claim limitation and examples that did not. Enzo Biochem, 599 F.3d at 1335, 94 USPQ2d at 1328 (noting that applicant overcame an indefiniteness rejection over "not interfering substantially" claim language by submitting a declaration under 37 CFR 1.132  listing eight specific linkage groups that applicant declared did not substantially interfere with hybridization or detection). See MPEP 2173.05(b) for further guidance.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US 2016/0060783 A1) in view of Woodhull et al. (US 2013/0319872 A1).
Considering claims 1, 9 and 12, Curran discloses an enclosure for a portable electronic device, comprising: a metal substrate (522) having a surface (530) that includes a surface feature; 	a first metal oxide layer (524) that overlays the surface of the metal substrate (522), wherein the first metal oxide layer includes: a first set of pores that extend from an external surface and towards the metal substrate (522); and 	a second metal oxide layer (506) that is disposed between the metal substrate (522) and the first metal oxide layer (524), wherein the second metal oxide layer (526) includes a second set of pores having an average diameter that is less than the first set of pores and the second thickness is less than the first thickness (Fig. 5B and [0057]).
Curran does not disclose an interstice that is dependent upon the surface feature, wherein the interstice extends at least partially through the first oxide layer.
However, Woodhull discloses that an aluminum enclosure for a portable electronic device comprising anodization layer. Woodhull teaches that anodization layer forms irregular cracks 1004 that meander between the side surfaces and top surface of the edges 1018 [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aluminum substrate of Curran for making an enclosure for an electronic device as disclosed by Woodhull, because Woodhull teaches that anodization layer are known to form irregular cracks around the surface edges. Therefore, one would expect similar formation of such cracks in the enclosure of an electronic device made from aluminum substrate of Curran as modified by Woodhull.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Considering claims 3 and 10, Curran discloses the first metal oxide layer has a thickness of between 6 to 20 micrometers [0039], which overlaps the claimed range of between about 10 to about 17 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	Considering claims 2 and 11, Curran discloses that the adhesion-promoting oxide layer may be formed at a relatively small thickness (e.g., 10% or less of the anodic oxide coating thickness) in order to minimize discoloration cause by the presence of the adhesion-promoting oxide layer [0064]. Therefore, 10% of 6 to 20 micrometers is 0.6 to 2 micrometers, which is within the claimed range of 0.2-2 micrometers.

Considering claim 5, Curran discloses the substrate includes zinc [0007].

Considering claim 6, Curran discloses the first and second set of pores are sealed with a sealant [0046].

Considering claim 7, Curran as modified by Woodhul is silent about the sealant filling the interstice. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sealant would not fill the interstice as the cracks can be too large for a sealant to fill the void. The sealant would merely coat the surface of such interstice. 

Considering claims 8 and 14, Curran discloses comprising: dye particles that are disposed within the first set of pores [0046].

Considering claim 15, Curran teaches anodic oxide coating requires sufficient surface hardness and wear protection to the substrate [0047].
Curran is silent as to the Vickers hardness.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hardness within the claimed range of Vickers hardness, because both the instant invention and the prior art of Curran recognize the hardness of anodic oxide coating for the same purpose in an electronic device, therefore one would have expected to have similar Vickers hardness in the reference of Curran in order to have  sufficient surface hardness of the  and wear protection to the substrate [0047].


Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art (Curran et al. US 2016/0060783 A1) discloses the instantly claimed invention except the specific relationship of the average diameter of pores between the first and second sets of pores.
The prior art of record does not disclose nor suggest to have the ratio of pores 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794